ALL AMERICAN GROUP, INC. 2831 Dexter Drive • P.O. Box 3300 • Elkhart, Indiana 46514 • 574/266-2500 • Fax 574/266-2559 NEWS RELEASE For Immediate Release May 7, 2010 ALL AMERICAN GROUP, INC. INCREASES FIRST QUARTER 2 ELKHART, Ind. - All American Group, Inc. (formerly Coachmen Industries, Inc.) (OTC:COHM.PK), today announced its complete results for the first quarter of 2010, ending March 31, 2010. “While we have not yet achieved overall profitability, our operating results from continuing operations in the first quarter are a big step in that direction and extremely encouraging, especially given the current housing market conditions,” said All American Group President and CEO Rick Lavers.“Net sales from continuing operations were up 90% over the same period in 2009, and gross profits are up more than 100%.” “On the Specialty Vehicle side, we are profitable excluding an internal charge related to moving assets from one legal entity to another,” continued Lavers.“Net of that charge, the first quarter 2010 pre-tax profit for this segment was $1.0 million.In 2010, we have already shipped 50.6% of the number of buses we shipped in all of 2009.Based on the backlogs and the planned introduction of new vehicles in 2010, we expect revenues for this segment to more than double in 2010 over 2009.” Net sales from continuing operations for the first quarter of 2010 were $21.5 million compared to $11.3 million reported for the same period in 2009, an increase of 90%.Gross profits for the quarter were $1.2 million, or 5.4% of revenues, compared to a negative gross profit of $2.1 million, or (18.4)% of revenues for the first quarter of 2009. Unrestricted cash as of March 31, 2010 totaled $5.1 million, and restricted cash totaled $14.3 million. Net cash used in operations during the quarter ended March 31 totaled $2.9 million for 2010 and $16.4 million for 2009. The Company reported an operating loss from continuing operations of ($2.4) million, versus an operating loss from continuing operations of ($6.3) million in the first quarter of 2009. Non-operating expenses for the first quarter of 2010 included $5.3 million of non-cash interest expense related to the equity provisions of the HIG loan agreement. This non-cash, non-operating interest is a result of the accounting treatment required for the convertible debt and warrants contained in the HIG agreement, along with $0.5 million of interest expense incurred on the outstanding loan that was paid in kind on March 31, 2010. The non-cash, non-operating expense related to the equity provisions of the HIG debt agreement will be valued quarterly. However, these charges will not impact the Company’s operating results or cash flow.As a result, we believe the appropriate financial metrics to focus on as proxies for the Company’s performance are revenues, operating profits and cash flow. Net loss from continuing operations, which includes the $5.3 million of non-cash interest expense, was $(7.4) million for the first quarter of 2010 compared to a net loss of $(6.1) million for the first quarter of 2009. The first quarter of 2009 did not include any non-cash interest expense. Net loss, including discontinued operations, was ($7.7) million, or ($0.48) per share in the first quarter of 2010, versus net income of $8.3 million, or $0.53 per share in the first quarter of 2009. Included in the discontinued operations results in 2009 was a $14.7 million legal settlement. On the housing side, revenues increased almost 40% in the first quarter year-over-year, which is primarily attributable to a 310% increase in major projects revenue.Total orders by units were up 59%. On May 17, 2010 we will participate in the grand opening of Pontchartrain Park in New Orleans, where we are providing homes to help rebuild the hurricane-damaged 9th Ward. Overall, based on current backlogs and indications of a sustained economic recovery, The Company projects its revenues will be 40% higher in 2010 than in 2009.The projected rise, coupled with increased gross margins (up more than 156 % quarter-over-quarter) and reduced General and Administrative expenses (down 31% quarter over quarter), suggests that 2010 performance should greatly improve over 2009.Barring unforeseen challenges, the Company expects to be cash flow positive by the third quarter. The Company also noted that its formal name change from Coachmen Industries, Inc., to the All American Group, Inc. was approved by shareholders at the Annual Meeting held on April 29, 2010. All American Group, Inc.(formerly Coachmen Industries, Inc), is one of America's premier systems-built construction companies under the ALL AMERICAN BUILDING SYSTEMS®, ALL AMERICAN HOMES® and MOD-U-KRAF® brands, as well as a manufacturer of specialty vehicles. All American Group, Inc is a publicly held company with stock quoted and traded on the over-the-counter markets under the ticker COHM.PK. This release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Investors are cautioned not to place undue reliance on forward-looking statements, which are inherently uncertain. Actual results may differ materially from that projected or suggested due to certain risks and uncertainties including, but not limited to, liquidity, the ability of the Company to bond major contracts, availability of working capital, availability of credit to the Company and its customers, the depth and duration of the recession, the ability to produce buses to meet demand, the potential fluctuations in the Company's operating results, price volatility of raw materials used in production, the availability and cost of real estate for residential housing, the supply of existing homes within the Company's markets, government regulations, dependence on significant customers within certain product types, consolidation of distribution channels, consumer confidence, uncertainties of matters in litigation, and other risks identified in the Company's SEC filings. For investor or financial information: Martin Miranda Corporate Secretary & Treasurer 574-266-2500 All American Group, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Net sales $ $ Gross profit (loss) - $ ) Operatingloss from continuing operations ) ) Pre-tax (loss) from continuing operations ) ) Net (loss) from continuing operations ) ) Income (loss) from discontinued operations ) Net (loss) ) Net (loss) per share - Basic & Diluted $ ) $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted Condensed Segment Data – Continuing Operations (Unaudited)(in thousands) Three Months Ended March 31, Net sales Specialty Vehicles $ $ Housing Consolidated total $ $ Gross profit (loss) Specialty Vehicles $ $ ) Housing ) Other - (9 ) Consolidated total $ $ ) Operating profit (loss) - continuing operations Specialty Vehicles ) Housing ) ) Other ) ) Consolidated total $ ) $ ) All American Group, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) December 31, December 31, Assets (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted Cash Receivables Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other TOTAL ASSETS $ $ Liabilities and Shareholders' Equity CURRENT LIABILITIES Short-term borrowings & current portion of LT debt $ $ Accounts payable, trade Accrued expenses and other liabilities Total current liabilities Long-term debt Fair value of derivative instruments Other long-term liabilities Total liabilities Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ Condensed Consolidated Statements of Cash Flows (Unaudited)(in thousands) Three Months Ended March 31, Net (loss) $ ) $ Depreciation , amortization and other non-cash charges Changes in current assets and liabilities ) ) Net cash used in operating activities ) ) Net cash provided by investing activities Net borrowings Issuance (purchase) of stock (3 ) ) Net cashprovided by financing activities Increase (decrease) in cash and cash equivalents ) ) Beginning of period cash and cash equivalents End of period cash and cash equivalents $ $
